Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2021 has been entered.
Claims 1-4 are currently pending.  Claims 1-4 have been amended.  Entry of this amendment is accepted and made of record.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2017/0089768) (hereinafter Wu) in view of Herbert (US 2008/0043809) (hereinafter Herbert) in further view of Baier (US 2010/0012645) (hereinafter Baier).

 a rigid member having a first end (lower portion) (330), a second end (upper portion) (310), and a shaft (middle portion) (320) extending therebetween (see Figures 2-4 and paragraphs 0027-0028);
a first sensor (temperature sensing mechanism) (334) at the first end for providing temperature data related to the interior of the body (food) (154) (see Figure 3); 
a radio frequency transmitter (wireless radio/Radio Frequency) (318) at the second end (upper portion) (310) of the rigid member for providing temperature data to a remote interrogator (temperature control) (105) through the bath (container) (114) (see Figure 3 and paragraphs 0026-0028); 
a chip (controller) (316) on the second end (upper portion) (310) for receiving temperature data from the first sensor (temperature sensing mechanism) (334), the chip (controller) (316) storing said temperature data to provide to the transmitter (wireless radio/Radio Frequency) (318) (see Figures 2-5 and paragraphs 0027 and 0032). 
However Wu does not explicitly teach a second sensor at the second end for providing temperature data related to the body, the chip on the second end for receiving temperature data from the second sensor and a light harvester on the second end for receiving power for the chip and the light transmitter.
Herbert teaches a second sensor (154a) at the second end for receiving temperature data related to the body (exterior object portion) (see Figure 9 and paragraphs 0055 and 0061-0064) and the chip (circuitry) (108) receiving temperature data from the second sensor (see Figure 6 and paragraph 0049).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the probe assembly as taught by Wu with a second sensor at the second end for receiving temperature data related to the body as taught by Herbert. One would be motivated to make this combination in order to calculate and/or display a temperature profile. A temperature profile is particularly useful since partial cooking during warming or defrosting is a recurring problem in home and commercial food preparation. Providing a temperature profile allows a user to 
However Wu as modified by Herbert does not explicitly teach the probe being a battery-free probe and a light harvester on the second end for receiving power for the chip and the light transmitter.
Baier teaches a battery-free probe (temperature probe) (11) and a light harvester (energy generator/solar cell) (19) on the second end for receiving power for the chip (electronic device) (25) and emitting means (21) (see Figure 1 and paragraphs 0007, 0010, 0015-0019, 0037-0038 and 0044)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the probe assembly as taught by the prior combination with a light harvester on the second end as taught by Baier to power the chip and the light transmitter. One would be motivated to make this combination in order to provide a probe assembly that can work and withstand high temperatures, to reduce the complexity of the device (e.g. structure required to enable replacing or recharging battery) and to reduce maintenance concerns due to absence of moving parts (e.g. removable cap or cover to replace battery).
With respect to the probe being sous vide probe for a sous vide cooking process, the recitation that the probe is a sous vide probe for a sous vide cooking process has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In this case, the recitation that the probe is for a sous vide cooking process recites the intended use of the device, and the body of the claim does not depend on the sous vide for completeness but, instead, the structural limitations are able to stand alone.
Regarding claim 3, Wu teaches a sous vide probe and interrogator assembly for monitoring temperature data of at least the interior of a body in a bath during a sous vide cooking process (see Abstract and paragraphs 0013 and 0018), the sous vide assembly comprising:

a controller (microprocessor) (1238) (see paragraph 0026); and 
a transceiver (wireless radio) (see paragraph 0026), the transceiver (wireless radio) including an antenna (it is understood that the wireless radio has an associated antenna (see Figures 1-3 and paragraph 0026);
a probe assembly (wireless temperature sensor) (300) for providing body (food) (154) temperature data to the remote interrogator outside of a bath (container) (150) containing the body, the probe assembly (wireless temperature sensor) (300) comprising:
a rigid member having a first end (lower portion) (330), a second end (upper portion) (310), and a shaft (middle portion) (320) extending therebetween (see Figure 3 and paragraphs 0027-0028),
a first sensor (temperature sensing mechanism) (334) at the first end for providing temperature data related to the interior of the body (food) (154) (see Figure 3 and paragraph 0029); 
a light transmitter (wireless radio/IR) (318) at the second end for relaying temperature data received by the first sensor (temperature sensing mechanism) (334) (see Figure 3 and paragraphs 0026-0028); 
a chip (controller) (316) on the second end (upper portion) (310) for receiving temperature data from the first sensor (temperature sensing mechanism) (334), the chip (controller) (316) storing said temperature data to provide to the light transmitter (infrared) (318) (see Figures 2-5 and paragraphs 0027 and 0032). 
However Wu does not explicitly teach a second sensor at the second end for receiving temperature data corresponding to the surface of the body; the chip receiving data from the second sensor, the light transmitter relaying temperature data received by the second sensor and a light harvester on the second end for receiving power for the chip and the light transmitter.
Herbert teaches a second sensor (154a) at the second end for receiving temperature data corresponding to the surface of the body  (exterior body portion) and the chip receiving data from the second sensor (154a) (see Figure 9 and paragraphs 0055 and 0061-0064).

However Wu as modified by Herbert does not explicitly teach the probe being a battery-free probe and a light harvester on the second end for receiving power for the chip and the light transmitter.
Baier teaches a battery-free probe (temperature probe) (11) and a light harvester (energy generator/solar cell) (19) on the second end for receiving power for the chip (electronic device) (25) and emitting means (21) (see Figure 1 and paragraphs 0007, 0010, 0015-0019, 0037-0038 and 0044)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the probe assembly as taught by the prior combination with a light harvester on the second end as taught by Baier to power the chip and the light transmitter. One would be motivated to make this combination in order to provide a probe assembly that can work and withstand high temperatures, to reduce the complexity of the device (e.g. structure required to enable replacing or recharging battery) and to reduce maintenance concerns due to absence of moving parts (e.g. removable cap or cover to replace battery).
With respect to the probe being sous vide probe for a sous vide cooking process, the recitation that the probe is sous vide probe for a sous vide cooking process has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In this case, the recitation that 
Regarding claim 4, Wu further teaches the interrogator further comprising a user interface (display) (1222) for providing a display related to the temperature data to a user (see paragraph 0038).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Herbert in view of Lawler, Jr. (US 2018/0058940) (hereinafter Lawler, Jr.) and in further view of Baier.
Regarding claim 2, Wu teaches a sous vide probe assembly (wireless temperature sensor) (300) for providing temperature data corresponding to interior temperatures for a body (food) (154) residing in a bath (container) (150) for a sous vide cooking process, and for enabling temperature data to be transmitted to remote interrogator (receiver) (1212) (see Abstract and paragraphs 0013 and 0018), the sous vide probe assembly comprising:
a) a rigid member comprising a first end (lower portion) (330), a second end (upper portion) (310), and a shaft (middle portion) (320) extending therebetween (see Figures 2-4 and paragraphs 0027-0028);
 	b) a first sensor (temperature sensing mechanism) (334) at the first end for receiving temperature data corresponding to the interior of the body (food) (154) (see Figure 3 and paragraph 0029); 
d) an light transmitter (infrared) (318) at the second end for relaying temperature data received from the first sensor (see Figures 3 and 5 and paragraph 0027); e) a chip (controller) (316) on the second end (upper portion) (310) for receiving temperature data from the first sensor (temperature sensing mechanism) (334), the chip (controller) (316) storing said temperature data to provide to the transmitter (infrared) (316) (see Figures 2-5 and paragraphs 0027 and 0032).
However Wu does not explicitly teach the probe being a battery free probe, the first end to be inserted into the body and the second end being outside the body, a second sensor at the second end for receiving temperature data corresponding to the surface of the body, the light transmitter being a LED and relaying temperature data from the second sensor, the chip receiving temperature data from the second sensor, and a light harvester on the second end for receiving power for the chip and the light transmitter from an emitter on the remote interrogator or from ambient illumination.

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the probe assembly as taught by Wu with the first end to be inserted into the body and the second end being outside the body, a second sensor at the second end for receiving temperature data corresponding to the surface of the body, and the chip receiving temperature data from the second sensor as taught by Herbert. One would be motivated to make this combination in order to calculate and/or display a temperature profile. A temperature profile is particularly useful since partial cooking during warming or defrosting is a recurring problem in home and commercial food preparation. Providing a temperature profile allows a user to determine if the temperature measurements indicate unwanted cooking or warming is taking place, or is projected to take place within a predetermined time.
However Wu as modified by Herbert does not explicitly teach the light transmitter being a LED and relaying temperature data from the second sensor. 
Lawler, Jr. teaches the light transmitter being a LED and relaying temperature data received from sensors (see paragraphs 0012, 0049 and 0149).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the light transmitter as taught by the prior combination with a LED as taught by Lawler, Jr. and relay data received from the first sensor and the second sensor.  One would be motivated to make this combination in order to reduce cost by providing a low cost optical component.
However Wu as modified by Herbert and Lawler, Jr. does not explicitly teach the probe being a battery-free probe and a light harvester on the second end for receiving power for the chip and the light transmitter from an emitter on the remote interrogator or from ambient illumination.
Baier teaches a battery-free probe (temperature probe) (11) and a light harvester (energy generator/solar cell) (19) on the second end for receiving power for the chip (electronic device) (25) from ambient illumination (see Figure 1 and paragraphs 0007, 0010, 0015-0019, 0037-0038 and 0044)

With respect to the probe being sous vide probe for a sous vide cooking process, the recitation that the probe is sous vide probe for a sous vide cooking process has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In this case, the recitation that the probe is for a sous vide cooking process recites the intended use of the device, and the body of the claim does not depend on the sous vide for completeness but, instead, the structural limitations are able to stand alone.
Response to Arguments
Applicant's arguments filed November 3, 2021 have been fully considered but they are not persuasive. 
Applicant argues in page 5 of the Remarks that “modifying Wu to include the teachings of Herbert and Baier would not arrive at the elements of claims1-4, as presently claimed, and indeed would lead away from the teachings of those claims. That is, Wu teaches the use of a battery and a battery indicator (figure element 315) that is located at the border of the middle portion 320 and the upper portion 310. It does not operate using a battery free power source (e.g., a light harvester) as claimed.” This argument is not persuasive.  In this case the combination of Wu in view of Herbert in further view of Baier only requires replacing a battery power source with a light harvester, a slight modification very well known in the art. The equivalence of a battery and a light harvester for their use in the power supplying art and the 
The Examiner respectfully submits that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument in page 5 of the Remarks that “the Office Action states that it would have been obvious to a person of ordinary skill in the art to add Baier to modify the teachings of Wu, noting that “[o]ne would be motivated to make this combination in order to provide a probe assembly that can work and withstand high temperatures.” (Office Action at 4). In response, Applicant notes that the present invention is directed toward a probe and interrogator assembly for sous vide cooking. Support for the claims being directed to such a sous vide assembly may be found (by way of example) in the published version of present application (US 2020/0003628 A1) at ¶0040 and the accompanying figures 1-3. Sous vide cooking involves low temperature, long time cooking processes, wherein (for example), proteins are cooked to a temperature of 130 °F to 160°F”, This argument is not persuasive. 
The Examiner respectfully submits that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues in pages 5-6 that “there is no teaching or suggestion to modify the probe of Wu to use a light harvester as part of a low temperature sous vide cooking system.” This argument is not persuasive.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, Wu discloses a battery being a power source for a temperature sensor in paragraph 0016. Baier teaches a battery-free probe (temperature probe) (11) and a light harvester (energy generator/solar cell) (19) on the second end for receiving power for the chip (electronic device) (25) and emitting means (21) (see Figure 1 and paragraphs 0007, 0010, 0015-0019, 0037-0038 and 0044). The equivalence of a battery and a light harvester for their use in the power supplying art and the selection of any of these known equivalents to supply power to a temperature sensor would be within the level of ordinary skill in the art. Wu already discloses a probe for a low temperature sous vide cooking system (see Abstract). The temperature sensor will perform equally as well with a light harvester being a power supply. The Examiner respectfully submits that the fact that Wu teaches a battery as a power source does not preclude the use of a light harvester, since these are equivalent power sources.   One would be motivated to make this combination in order to provide a probe assembly that can work and withstand high temperatures, to reduce the complexity of the device (e.g. structure required to enable replacing or recharging battery) and to reduce maintenance concerns due to absence of moving parts (e.g. removable cap or cover to replace battery).
Applicant argues in pages 6-7 of the Remarks that: “persons of ordinary skill would be led away from eliminating the battery of Wu in favor of a battery free light harvester as claimed. The requirement of using a battery free light based power source -- as required by the present claims -- rather than the battery and battery indicator of Wu is actually counterintuitive, as one of ordinary skill would know that the present invention has no guarantee that the light harvester would supply the requisite power to transmit data at any given instant (e.g., when a user departs and turns off the light to leave the sous vide cooker in a darkened kitchen). Similarly, the solar cells mentioned in Baier are discussed solely in the context of “oven illumination.” (See, e.g., Baier at §0045). That is, Baier only suggests that solar cells can be powered through the use of an “always on” light source in a different kind of cooking process, i.e., an 
The Examiner respectfully submits that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Wu discloses a battery being a power source for a temperature sensor in paragraph 0016. Baier teaches a battery-free probe (temperature probe) (11) and a light harvester (energy generator/solar cell) (19) on the second end for receiving power for the chip (electronic device) (25) and emitting means (21) (see Figure 1 and paragraphs 0007, 0010, 0015-0019, 0037-0038 and 0044). The equivalence of a battery and a light harvester for their use in the power supplying art and the selection of any of these known equivalents to supply power to a temperature sensor would be within the level of ordinary skill in the art. The temperature sensor will perform equally as well with a light harvester being a power supply. The Examiner respectfully submits that the fact that Wu teaches a battery as a power source does not preclude the use of a light harvester, since these are equivalent power sources.  One would be motivated to make this combination in order to provide a probe assembly that can work and withstand high temperatures, to reduce the complexity of the device (e.g. structure required to enable replacing or recharging battery) and to reduce maintenance concerns due to absence of moving parts (e.g. removable cap or cover to replace battery).
It must be noted that Wu as modified by Herbert and Baier discloses the invention as claimed. The fact that Baier discloses additional structure/features, i.e. that solar cells can be powered through the use of an “always on” light source in a different kind of cooking process (an oven), not claimed does not preclude the use of the light harvester as taught by Baier in a sous vide probe assembly as taught by Wu and Herbert.  Wu discloses a battery being a power source for a temperature sensor in paragraph 0016. Baier teaches a battery-free probe (temperature probe) (11) and a light harvester (energy generator/solar cell) (19) (see Figure 1 and paragraphs 0007, 0010, 0015-0019, 0037-0038 and 0044). The equivalence of a battery and a light harvester for their use in the power supplying art and the selection of any of these .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., when a user departs and turns off the light to leave the sous vide cooker in a darkened kitchen) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to independent claim 2, Applicant have presented similar arguments to those presented for independent claims 1 and 3.  In response, the examiner respectfully disagrees for similar reasons discussed above with respect to independent claims 1 and 3.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855